Exhibit 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED MANAGEMENT AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED MANAGEMENT AGREEMENT (this
“Amendment”) is made as of March 31, 2008 between THORNBURG MORTGAGE, INC., a
Maryland corporation (the “Company”), and THORNBURG MORTGAGE ADVISORY
CORPORATION, a Delaware Corporation (the “Manager”).

WHEREAS, the Company and the Manager entered into that certain Amended and
Restated Management Agreement, dated as of July 1, 2004 (the “Management
Agreement”) (capitalized terms used in this Amendment but not defined herein
shall have the meaning assigned to them in the Override Agreement as defined
below);

WHEREAS, the Company, the Manager and Thornburg Mortgage Hedging Strategies,
Inc. entered into that certain Override Agreement, dated as of March 17, 2008
with Greenwich Capital Markets, Inc., Royal Bank of Scotland PLC, Greenwich
Capital Derivatives Inc., Bear Stearns Investment Products Inc., Citigroup
Global Markets Limited, Credit Suisse Securities (USA) LLC, UBS Securities LLC
and Credit Suisse International, as amended on March 27, 2008 (the “Override
Agreement”);

WHEREAS, the Company and the Manager entered into that certain Term Sheet for
Proposed Financing, dated March 24, 2008 with MatlinPatterson Global
Opportunities Partners III L.P. and MatlinPatterson Global Opportunities
Partners (Cayman) III L.P. (the “Term Sheet” and together with definitive
documents executed in connection with the Term Sheet, the “MP Definitive
Documents”).

WHEREAS, the Company and the Manager desire to amend the Management Agreement as
provided below.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties to this Amendment hereby agree as follows:

1. Definition of Acquisition Event. The definition of “Acquisition Event” in
Section 16(b)(3) of the Management Agreement is amended to add the following
sentence at the end thereof:

“Notwithstanding anything in this Agreement to the contrary, no Acquisition
Event shall be deemed to have occurred solely as a result of the events in
subclauses A or B above having occurred in connection with the execution of the
MP Definitive Documents or the consummation of the transactions contemplated
therein. “

2. Reservation of Shares. Section 16(b)(4) of the Agreement is hereby deleted.

3. Payment of Incentive Management Fee. Notwithstanding anything in this
Agreement to the contrary, the Company and the Manager each acknowledge and
agree that they will abide by Section 2(i) of the Override Agreement, as
repeated herein:



--------------------------------------------------------------------------------

“(i) Incentive Management Fee. Any incentive management fee (but not base fee)
payable by TMA to its external manager, Thornburg Mortgage Advisory Corporation
(the “Manager”) during the Override Period shall be accrued, but not paid to the
Manager. An amount equal to such accrued, but not paid, incentive management fee
(the “Accrued Incentive Fee”) shall instead be paid to the Counterparties pro
rata for application to the Payment Obligations on the date that such incentive
management fee otherwise would have been paid to the Manager and shall be
applied to reduce the Payment Obligations. The Manager agrees (i) to subordinate
its right to payment of any Accrued Incentive Fee to any deficiency suffered by
the Counterparties under the Financing Agreements, and (ii) to enter into any
agreement reasonably requested by the Counterparties to confirm such
subordination. Additionally, no cash payments by TMA shall be made on account of
any long-term incentive awards during the Override Period.”

4. Effect of Amendment. Except as and to the extent expressly modified by this
Amendment, the Management Agreement and any exhibits thereto, shall remain in
full force and effect in all respects. In the event of a conflict or
inconsistency between this Amendment and the Management Agreement and any
exhibits thereto, the provisions of this Amendment shall govern.

5. Counterparts. This Amendment may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

“Company”

THORNBURG MORTGAGE, INC.,

a Maryland corporation

By:  

/s/ Larry A. Goldstone

Name:   Larry A. Goldstone Title:   President and Chief Executive Officer
“Manager”  

THORNBURG MORTGAGE ADVISORY CORPORATION,

a Delaware corporation

By:  

/s/ Larry A. Goldstone

Name:   Larry A. Goldstone Title:   Managing Director

 

3